Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/20 has been considered by the 
examiner.

Amendment Entered
In response to the amendment filed on May 11th 2022, amended claims 1-7, 10 and 12
have been entered.

Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 101 have been 
fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant’s arguments, see pgs. 10-12, filed 05/11/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
               The prior art of record fails to disclose, teach, or fairly suggest a sensor insertion device comprising a cylindrical main body case, a needle insertion button, a carrier, a guide needle holder, a cylindrical needle extraction sleeve, and a grip portion in combination with the remaining limitations of claim 1 as a whole.  The prior art of record that comes closest to teaching the limitations is the Yoshiteru reference which fails to disclose a long cylindrical needle extraction sleeve provided slidably around an outer periphery of the main body case which is remedied by Ohkoshi.  The combination of Yoshiteru and Ohkoshi fail to teach a cutout recess as well as a cutout defined at an upper end of the needle insertion button on a same side as the cutout recess of the finger rest collar. Watanabe (JP 2005/160789 A), Kuo (US 2003/0023189), and Brister (US 2008/0262469) come the closest to teaching these limitations but fail to do so, thus, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment 
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE NMN ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791